Citation Nr: 0123342	
Decision Date: 09/25/01    Archive Date: 10/02/01	

DOCKET NO.  96-15 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the right fifth metatarsal with callus formation 
and tinea pedis, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for residuals of a 
fracture of the left fifth metatarsal with callus formation 
and tinea pedis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from October 1969 to 
August 1971, and from April 1974 to May 1992.  

This matter arises from various rating decisions rendered 
since February 1996 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri, which 
denied the benefits now sought on appeal.  Following 
compliance with the procedural requirements set forth in 38 
U.S.C.A. § 7105 (West 1991), the case was forwarded to the 
Board of Veterans' Appeals (Board) for appellate 
consideration.  In October 1997, the Board remanded the case 
to the RO for additional action.  That was accomplished, and 
the case was returned to the Board in August 2001 for further 
appellate disposition.  

The Board notes further, that in an October 1999 statement, 
it appears that the veteran may be claiming service 
connection for other foot disabilities for which service 
connection has not yet been established.  This matter is 
referred to the RO for clarification from the veteran and any 
other indicated action.


FINDINGS OF FACT

1.  Symptomatology associated with residuals of a fracture of 
the right fifth metatarsal with callus formation and tinea 
pedis includes the rapid build-up of hyperkeratotic lesions 
and plantar calluses that are painful and require frequent 
palliative care; this represents moderately severe 
impairment.  

2.  Symptomatology associated with residuals of a fracture of 
the left fifth metatarsal with callus formation and tinea 
pedis includes the rapid build-up of hyperkeratotic lesions 
and plantar calluses that require frequent palliative care; 
this represents moderately severe impairment.  


CONCLUSIONS OF LAW

1.  Residuals of a fracture of the right fifth metatarsal 
with callus formation and tinea pedis is 20 percent 
disabling, but not more, under applicable schedular criteria.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); as 
amended by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. § 5107); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5284 (2000).  

2.  Residuals of a fracture of the left fifth metatarsal with 
callus formation and tinea pedis is 20 percent disabling, but 
not more, under applicable schedular criteria.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000) as amended 
by the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C. § 5107); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§§ 4.40, 4.41, 4.45, 4.71a, DC 5284 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. § 5100, 
5102, 5103, 5103A, 5107), which applies to all pending claims 
for VA benefits, and which provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits under 
the laws administered by the VA.  The VCAA is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  See VCAA 2000, Pub. L. No. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  

First, the VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. 
§§ 5102 and 5103).  Second, the VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The appellant was provided adequate notice as 
to the evidence needed to substantiate his claim.  In 
addition, he was afforded a VA examination of his feet in 
conjunction with this appeal.  The veteran also was given a 
personal hearing before a hearing officer at the RO.  As 
such, VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.  The Board 
also finds that all relevant facts have been properly 
developed and that all evidence necessary for equitable 
resolution of the issues on appeal has been obtained.  

II.  Increased Rating for Residuals of Fracture of the Right 
Fifth Metatarsal with Callus Formation and Tinea Pedis

The veteran claims that symptomatology associated with 
residuals of a fracture of the right fifth metatarsal with 
callus formation and tinea pedis is more severe than 
currently evaluated.  In this regard, service-connected 
disabilities are rated in accordance with VA's Schedule for 
Rating Disabilities; the ratings are based on the average 
impairment of earning capacity, and separate diagnostic codes 
identify the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2000).  The basis of disability evaluations 
is the ability of the body as a whole, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  See 38 C.F.R. 
§ 4.10 (2000).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  See 38 C.F.R. § 4.7.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that codes 
that provide a rating solely on the basis of loss of range of 
motion must consider 38 C.F.R. §§ 4.40 and 4.45 (regulations 
pertaining to functional loss of the joints due to pain, 
etc.).  Therefore, to the extent possible, the degree of 
additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination should be 
noted.  Additionally, it is the intent of the rating schedule 
to recognize actually painful joints due to healed injury as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59 (2000).

The disability at issue is rated under the provisions of 
38 C.F.R. § 4.71a, DC 5284.  Therein, foot injuries that are 
moderate in nature shall be evaluated as 10 percent 
disabling.  To warrant a 20 percent disability rating, the 
foot injury must be moderately severe in nature.  Finally, to 
warrant a 30 percent rating, the foot injury must be severe 
in nature.  It is within this context that the veteran's 
claim must be evaluated.  

The record indicates that the veteran sustained a fracture of 
the right fifth metatarsal during military service.  Since 
that time, he has had a number of procedures to remove 
calluses from each foot.  He also has a history of tinea 
pedis.  The latter was noted during a VA physical examination 
conducted in October 1992 and during VA outpatient treatment 
conducted in August 1995.  VA examination in November 1995 
revealed post-surgical changes in the right big toe and the 
little toe on the left, multiple calluses on both feet that 
required shaving once per month and fungal infection of both 
feet.

However, tinea pedis was not evident during a VA physical 
examination conducted in May 1999.  During the latter 
examination, the examiner observed that the veteran's right 
foot was painful in areas where hyperkeratotic lesions were 
present.  The condition was reportedly most symptomatic 
during weight bearing and ambulation.  The veteran indicated 
that his right foot remained painful long after weight 
bearing and/or ambulation ceased.  The examiner observed, and 
the record indicates, that the veteran has had plantar 
lesions on the right foot debrided on many occasions since 
his discharge from military service.  The veteran has used a 
removable foot orthosis over the years with reportedly little 
to no relief.  The veteran indicated that the condition of 
his right foot limited his ambulation and weight bearing 
status.  

On examination, the examining physician observed evidence of 
plantar lesions, as well as scars resulting from a previous 
surgery.  Range of motion of the right foot, to include all 
digits of the toes, the mid-foot and the right ankle was 
within normal limits, as was muscle strength of the right 
foot.  Joints of the right foot were not symptomatic.  The 
right foot otherwise was essentially normal, i.e., the arch 
is normal, and no hammertoes, clawfoot or other deformities 
of the right foot were noted.  The veteran's posture on 
standing, squatting, supination, pronation, and rising on 
toes and heels was noted to be normal.  The limiting factor 
was noted to be the plantar pain at the hyperkeratotic 
lesions of both feet.  The examiner indicated that the only 
tenderness of the feet was evident at the areas of the 
plantar hyperkeratotic lesions on the right sub second 
metatarsal head and the left sub fourth metatarsal head.  
X-rays of the right foot reflected calcaneal spurs and an old 
healed fracture of the right fifth metatarsal with bony 
osteoporosis and degenerative joint disease of the forefoot.  

The examiner opined that the veteran's right foot disability 
existed prior to and during the veteran's military service.  
He indicated that he suspected that the veteran's foot 
condition had deteriorated over time and would anticipate 
additional limits on functional ability on repeated use based 
on the veteran's subjective complaints and on the fact that 
without routine palliative care, the calluses increased in 
size and thickness, and were debilitatingly painful.  He also 
indicated that while he could not say whether the veteran's 
plantar calluses were caused by, or originated in, military 
service, he did feel that it is "very possible" that 
excessive weight-bearing activity demanded of the veteran 
during service accelerated the development of the veteran's 
plantar calluses because the extent of the callus formation 
is directly proportional to weight-bearing activity.  

In a later dated addendum, a VA examiner indicated that he 
had thoroughly reviewed the veteran's claims file and the 
earlier May 1999 podiatry report, and he noted the history of 
inservice surgery on both the right and left fifth 
metatarsals as well as treatment for callus formation and 
tinea pedis of both feet.  He noted, however, that while the 
most recent VA examination did show marked callus formation 
of both feet, it did not show any evidence of tinea pedis.  
X-rays were noted to show mild degenerative joint disease of 
both feet.  The examiner indicated, in pertinent part, that 
the mild degenerative joint disease was a progression of the 
conditions for which the veteran was treated in service and 
were consistent with the veteran's complaints of functional 
limits of prolonged walking and standing due to bilateral 
foot pain.  

The foregoing indicates that residuals of fracture of the 
right fifth metatarsal with callus formation and tinea pedis 
is more severe than currently evaluated.  In determining the 
appropriate rating, the Board has considered the veteran's 
"functional loss" due to his disability.  38 C.F.R. § 4.40.  
As noted above, in DeLuca, the Court held that the factors 
set forth in 38 C.F.R. §§ 4.40, 4.45 are for consideration in 
determining the extent of functional impairment associated 
with disabilities of the musculoskeletal system.  DeLuca, 8 
Vet. App. 202, 206 (1995).  Based on the objective evidence 
of record, it is the Board's opinion that the veteran's 
functional impairment due to his service-connected right foot 
disability more nearly approximates impairment consistent 
with a moderately severe foot injury.  Despite ongoing 
palliative therapy, the veteran continues to experience 
painful hyperkeratotic lesions that affect his gait and 
compromise his ability to stand or ambulate for any length of 
time.  Further, the most recent examiner has indicated that 
additional limits on functional ability on repeated use was 
likely based on the veteran's subjective complaints and on 
the fact that without routine palliative care, the veteran's 
calluses would increase in size and thickness, and would be 
debilitatingly painful according to the veteran.  
Accordingly, the Board finds that objective evidence of 
records shows that the functional impairment related to the 
veteran's right foot injury, when considered in conjunction 
with DeLuca, and 38 C.F.R. §§ 4.40 and 4.45, is comparable to 
a moderately severe injury of the foot, and therefore an 
increased rating to 20 percent is warranted for his right 
foot disability under Diagnostic Code 5284. 

The Board has also considered whether the veteran is entitled 
to a higher rating for his right foot disability.  In this 
regard, it is noted that the veteran does reportedly have an 
altered gait.  This has been reported to be due to the callus 
formation secondary to the abnormal placement of his feet 
because of abnormal structure and pain on weightbearing.  He 
is also noted to experience an increase in symptoms with 
prolonged walking or standing if frequent palliative 
treatment is not obtained.  However, the Board also notes 
that on VA examination in 1999, the examiner noted that the 
veteran had normal range of motion of the feet to include the 
fifth toes, and the ankles.  Further, the examiner noted that 
there was normal muscle strength of the right foot, and noted 
that the joints of the right foot were not symptomatic 
although some mild degenerative joint disease was noted on x-
ray.  Given such findings, it is concluded that not more than 
moderately severe foot disability has been objectively 
demonstrated.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  
Accordingly, a rating in excess of 20 percent is not 
warranted for the veteran's right foot disability.

Parenthetically, because there is no current evidence of the 
presence of compensable tinea pedis, a separate evaluation 
for a disorder of the skin is not warranted.  See generally 
38 C.F.R. § 4.118 (2000).  Similarly, because the 
degenerative joint disease noted by X-ray is not accompanied 
by any loss in range of motion of any of the joints of the 
veteran's right foot, a separate disability evaluation under 
DC 5003, 5010 (2000) is not warranted.

III.  Increased Rating for Residuals of Fracture of the Left 
Fifth Metatarsal with Callus Formation and Tinea Pedis

The veteran also claims that his left foot disability is more 
severe than currently evaluated.  The provisions of 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 are incorporated herein by 
reference, as are the provisions of 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, DC 5284.  

The record indicates that the veteran also fractured the 
fifth metatarsal of his left foot during active military 
service.  This also led to repeated procedures to remove 
calluses from his left foot.  Tinea infection in the left 
foot was noted during a VA physical examination in October 
1992 and during VA outpatient treatment in August 1995.  

During the veteran's most recent VA physical examination of 
the feet, the examiner observed that the veteran experienced 
both sharp and aching pain in the left foot at areas of 
hyperkeratotic lesions, and that symptoms were worse during 
weight bearing and ambulation.  The veteran indicated that 
the condition remains painful long after the termination of 
weight bearing/ambulation activity.  Palliative care was 
necessary on a regular basis, and the veteran wore an 
orthosis with little to no relief.  All plantar calluses 
tended to reoccur.  Despite this, the left foot otherwise 
appeared to be within normal limits; aside from the plantar 
lesions already discussed, range of motion of the left foot, 
muscle strength, and appearance of the left foot were normal.  
X-rays of the left foot reflected evidence of generalized 
osteoporosis and degenerative joint disease of the forefoot.  
Also evident were calcaneal spurs.  As with the veteran's 
right foot, the examiner indicated that it was "very 
possible" that excessive weight-bearing activity demanded of 
the veteran during military service accelerated the 
pathological process associated with the veteran's foot, 
i.e., hyperkeratotic lesions and callus formation.  

Symptomatology associated with residuals of a fracture of the 
left fifth metatarsal with callus formation appears to be 
moderately severe in nature.  See 38 C.F.R. § 4.71a, DC 5284.  
The pain associated with weight bearing and ambulation 
compromise the veteran's gait and prevent him from standing 
and walking for any length of time.  As with his right foot, 
pain on movement is a significant factor of disability in 
determining reduction of the normal excursion of movements of 
the veteran's left foot in different planes.  See 38 C.F.R. 
§ 4.45.  Despite this, the left foot otherwise appeared to be 
within normal limits; aside from the plantar lesions, range 
of motion of the left foot, muscle strength, and appearance 
of the left foot were normal.  Further, as with his right 
foot, there currently is no evidence of tinea pedis 
manifested to a compensable degree.  As such, a separate 
evaluation for the latter disorder is not currently 
warranted.  See generally 38 C.F.R. § 4.118.  Nor is a 
separate disability evaluation warranted for X-ray findings 
of degenerative joint disease since, as with the veteran's 
right foot, no limitation in range of motion of the joints of 
the left foot is present.  See 38 C.F.R. §§ 5003, 5010.

IV.  Extraschedular Considerations

As a final matter, the Board notes that notwithstanding the 
above, ratings in excess of 20 percent each for the veteran's 
right and left foot disabilities may be granted if it is 
demonstrated that either of these disabilities presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization so as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2000).  Although the 
veteran has required frequent outpatient treatment for 
disabilities of his right and left foot, there is no 
indication that either disability has required frequent 
hospitalization since his discharge from military service.  
Moreover, the record does not indicate that either disability 
has required treatment to such an extent that the veteran's 
ability to work has been compromised.  Absent evidence of 
either marked interference with employment or frequent 
periods of hospitalization, there is no basis to conclude 
that either of the disabilities at issue is of greater 
severity than contemplated by the aforementioned schedular 
provisions.  Thus, the RO's consideration of 38 C.F.R. 
§ 3.321(b)(1), coupled with its failure to submit the case 
for consideration by the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, was not 
unreasonable in this case.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  


ORDER

An increased rating of 20 percent for residuals of fracture 
of the right fifth metatarsal with callus formation and tinea 
pedis is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  

An increased rating of 20 percent for residuals of a fracture 
of the left fifth metatarsal with callus formation and tinea 
pedis is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

